Citation Nr: 0113592	
Decision Date: 05/14/01    Archive Date: 05/23/01	

DOCKET NO.  00-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for generalized 
anxiety disorder with depressive features, currently 
evaluated as 50 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the VARO 
in Chicago which confirmed and continued a 50 percent 
disability rating for the veteran's psychiatric disability, 
classified for rating purposes as generalized anxiety 
disorder with depressive features.  Entitlement to a total 
compensation rating based on individual unemployability due 
to service-connected disability was also denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

The Board notes that the RO has not yet considered the 
veteran's claim in the context of the new law.  Nor has the 
veteran had an opportunity to prosecute his claim in that 
context.  Consequently, in order to ensure the veteran due 
process of law, and to avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain all treatment and 
evaluation reports prepared at the North Chicago VA medical 
center, particularly those prepared since October 1999.  This 
is necessary because the veteran indicated in January 2000 
that he had recently started seeking treatment at the 
psychology services at the North Chicago facility, and that 
he wanted to continue with such care.  Additionally, the 
Board notes that, while a VA examination was conducted in 
January 2000, it did not specifically address all the 
criteria by which psychiatric disability is to be adjudged 
under regulatory changes made effective from November 1996.  
61 Fed. Reg. 52,695 (1996) (now codified at 38 C.F.R. § 4.130 
(2000)).  Consequently, after additional treatment records 
are obtained, another examination is required in order to 
address the veteran's current disability under the applicable 
rating criteria.  

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain relevant 
records of treatment from the North 
Chicago VA facility where the veteran 
has sought treatment, particularly those 
prepared since October 1999.  

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his service-
connected psychiatric disability.  The 
physician should review the claims 
folder and examine the veteran.  
Specifically, the physician should 
indicate whether the veteran experiences 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood.  Symptoms 
should be set forth in detail and 
comment should be made as to whether the 
veteran experiences suicidal ideation, 
obsessional rituals which interfere with 
routine activities, intermittently 
illogical obscure or irrelevant speech, 
near-continuous panic or depression 
affecting the ability to function, 
impaired impulse control (such as 
unprovoked irritability with periods of 
violence), spatial disorientation, 
neglect of personal appearance and 
hygiene, difficulty in adapting to 
stressful circumstances, or an inability 
to establish and maintain effective 
relationships.  It should also be noted 
whether the veteran experiences total 
occupational and social impairment due 
to symptoms such as:  gross impairment 
in thought processes or communication, 
persistent delusions or hallucinations, 
grossly inappropriate behavior, 
persistent danger of hurting himself or 
others, intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene), disorientation to 
time or place, memory loss for names of 
close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130 (2000).  The 
examiner should also comment on whether 
the veteran's service-connected 
disability renders the veteran unable to 
secure and follow a substantially 
gainful occupation.  All findings and 
opinions should be explained in the 
context of the available record, 
including previously articulated 
opinions such as set forth in the 
January 2000 examination report.  

3.  The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).



